783 N.W.2d 514 (2010)
Barbara ZWIERS, Plaintiff-Appellee,
v.
Sean GROWNEY, M.D. and Michigan Pain Consultants, PC, Defendants-Appellants.
Docket No. 140121. COA No. 286828.
Supreme Court of Michigan.
July 2, 2010.

Order
On order of the Court, the application for leave to appeal the October 22, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J., (dissenting).
For the reasons stated in my dissenting statement in Ellout v. Detroit Medical Ctr, ___ Mich. ___, 783 N.W.2d 388 (2010), I would reverse the Court of Appeals.
CORRIGAN and YOUNG, JJ., join the statement of MARKMAN, J.